
	

113 SRES 434 ATS: Electing Andrew B. Willison as the Sergeant at Arms and Doorkeeper of the Senate.
U.S. Senate
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 434
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Electing Andrew B. Willison as the Sergeant at Arms and Doorkeeper of the Senate.
	
	
		That Andrew B. Willison of Ohio be, and he is hereby, elected Sergeant at Arms and Doorkeeper of
			 the Senate.
		
